Citation Nr: 0208485	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  93-22 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to accrued benefits based upon a claim, pending 
at the time of the veteran's death, for an increased rating 
for bronchial asthma, evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to August 
1960. 

This case came to the Board of Veterans' Appeals (Board) from 
a November 1991 RO decision which, in pertinent part, denied 
an increase in a 60 percent rating for service-connected 
bronchial asthma; the veteran appealed for an increased 
rating.  He died in June 1992, and the appellant (his widow) 
has continued his appeal with her claim for accrued benefits.  
In October 1995, the Board remanded the case to the RO for 
further evidentiary development.  The case was returned to 
the Board, and in November 1996, the Board remanded the case 
for further evidentiary and procedural development.  In an 
August 1999 decision, the Board denied the claim for an 
increase in a 60 percent rating for service-connected 
bronchial asthma for accrued benefits purposes.  The 
appellant then appealed to the United States Court of Appeals 
for Veterans Claims (Court).

In a January 2001 joint motion to the Court, the parties (the 
appellant and the VA Secretary) requested that the August 
1999 Board decision be vacated and the case remanded; a 
February 2001 Court order granted the joint motion.

In a September 2001 joint motion to the Court, the parties 
requested that the part of the Board decision, which denied 
an increase in a 60 percent rating for service-connected 
bronchial asthma for accrued benefits purposes, be vacated 
and the issue remanded; a February 2002 Court order granted 
the joint motion.  The case was returned to the Board.

The Board notes that the issue of entitlement to a total 
disability compensation rating based on individual 
unemployability (TDIU rating), for accrued benefits purposes, 
was remanded by the Board in its September 2001 decision; 
this issue is not currently in appellate status and will not 
be addressed by the Board.

FINDINGS OF FACT

1.  In August 1990, the veteran submitted a claim for an 
increased rating for bronchial asthma.  

2.  The RO denied an increase in a 60 percent rating, the 
veteran's appeal of that RO determination was pending when he 
died; and his widow has since claimed accrued benefits based 
on the claim for an increased rating for bronchial asthma.

3.  During the last few years of his life, the veteran's 
bronchial asthma was manifested by no more than severe 
bronchial asthma, with frequent attacks of asthma (one or 
more attacks weekly), marked dyspnea on exertion between 
attacks with only temporary relief by medication; more than 
light manual labor precluded.

4.  The medical evidence does not show that the veteran's 
service-connected bronchial asthma presents such an unusual 
or exceptional disability picture as to warrant 
extraschedular consideration.


CONCLUSION OF LAW

The criteria for an increased 60 percent rating for service-
connected bronchial asthma, for accrued benefits purposes, 
have not been met.  38 U.S.C.A. §§ 1155, 5121 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 3.1000, 4.7 (2001); 
38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

The veteran underwent a VA examination, and VA and private 
medical records have been obtained.  The appellant and her 
representative have been notified of evidence required to 
substantiate the claim for accrued benefits.  Such notice is 
found in multiple requests for evidence, the rating decision, 
the statement of the case, letters to the veteran and the 
appellant, supplemental statements of the case, now-vacated 
Board decisions, and joint motions to the Court.  The Board 
concludes that the notice provisions of the VCAA and 
companion regulation have been satisfied in this case to the 
extent possible.  Id.  Based on the entire record, the Board 
finds that all relevant evidence has been developed to the 
extent possible, and the duty to assist provisions of the 
VCAA and implementing regulation have been satisfied.

I.  Factual Background

The veteran's service medical records show that he was 
treated for asthma.  In a December 1961 rating decision, the 
RO established service connection for bronchial asthma, with 
a 10 percent rating.  In a November 1983 decision, the Board 
granted an increased 30 percent rating for this disability; 
the RO effectuated this increase in a January 1984 rating 
decision. 

Private medical records from Emory University Hospital dated 
in March 1981 show that the veteran was treated for 
complaints of shortness of breath.  On admission, it was 
noted that he was 6 feet, 1 inch tall, and weighed 200 
pounds.  Discharge diagnoses included systemic arterial 
hypertension, congestive heart failure (CHF), and asthma, 
with multiple allergies.

On VA examination in May 1983, the veteran's weight was 178.  
VA outpatient treatment records dated in 1987 reflect that 
the veteran's weight fluctuated from 201 to 217.

During a VA examination in March 1988, the veteran's weight 
was reported to be 209 pounds.  The least activity produced 
bronchial wheezing.  He related that he retired from the 
police department in 1981 due to a myocardial infarction.  At 
tidal breathing he had inspiratory wheezing, and with deep 
breath or hyperventilation this became an expiratory wheeze.  
The lung fields were otherwise clear throughout to percussion 
and auscultation.  The diagnoses were bronchial asthma, 
moderate despite heavy therapy, and heart disease.

In a June 1988 rating decision, the RO granted an increased 
60 percent rating for bronchial asthma.

VA outpatient treatment records dated from 1988 to 1990 
reflect treatment for bronchial asthma and for multiple heart 
problems, including congestive heart failure (CHF), 
hypertension, and coronary arteriosclerotic heart disease.  
In June 1989, his weight was 223.  In December 1989, his 
weight was 213, and his asthma was found to be stable.  In 
January 1990, he was seen after he ran out of medications.  
He was given an aerosol treatment and soon returned to 
baseline.  His weight was 215.  In July 1990, his weight was 
198.2; he said he was generally feeling OK but had been 
having a lot of asthma attacks.  On examination, the lungs 
were clear to auscultation (CTA) and there was no wheezing.  
An August 1990 treatment note shows that the veteran 
complained of exertional dyspnea and fatigue.  His weight was 
194.2.  He reported a history of a myocardial infarction in 
1979.  His asthma was reportedly controlled with an inhaler, 
and he had never required steroids or intubation.  The 
examiner concluded that the dyspnea had a cardiac versus 
pulmonary etiology, and recommended further evaluation of the 
veteran's cardiac and pulmonary status.  An August 1990 VA 
chest X-ray study showed mild interstitial pulmonary edema 
with small right pleural effusion and cardiomegaly compatible 
with CHF.

Private medical records dated in December 1989 from Griffin 
Spalding Hospital reflect treatment for acute pulmonary 
edema, resolved, congestive heart failure, stable, 
hypertension, controlled, and bronchospasm, resolved.  His 
weight was 203.

A May 1990 outpatient and emergency record from Monroe County 
Hospital in Forsyth, Georgia shows that the veteran was 
treated for complaints of shortness of breath.  The examiner 
diagnosed CHF with sub-therapeutic digoxin, and discharged 
the veteran without admitting him.  

In August 1990, the veteran submitted a claim for an 
increased rating for bronchial asthma.

In December 1990, the RO received the veteran's application 
for a TDIU rating.  He stated that he frequently had asthma 
attacks and could not sleep.  He said his feet were 
constantly swollen when he was standing, and they did not 
decrease in size until he had elevated them for 2 or 3 days.  
He said he could not walk any distance without becoming 
tired, and his medication made him drowsy.  He said his 
asthma caused wheezing and "cough crackles".

During pulmonary function tests (PFT) performed in May 1991 
the veteran's weight was reported to be 203.  Results of the 
PFT reflect that the veteran's forced vital capacity (FVC) 
was 63 percent of predicted.  His forced expiratory volume in 
one second (FEV-1) was 61 percent of predicted, and the ratio 
of FEV-1 to FVC (FEV-1/FVC) was 96 percent of predicted.  The 
baseline spirometric tests showed a moderate degree of 
restriction in the volume excursion of the lung (reduction in 
vital capacity).  It was noted that the findings were non-
specific and compatible with any non-obstructive lung 
disorder, abnormality of the chest wall, weakness of the 
respiratory muscles, or even a less than maximal effort by 
the subject.

Private medical records from Spalding Regional Hospital show 
that the veteran was treated on July 9, 1991 for complaints 
of shortness of breath.  He was brought to the hospital by 
ambulance.  On admission, his weight was 203.  The discharge 
diagnoses were CHF and hypoxia.  The veteran was transferred 
to a VA hospital.

A VA hospital discharge summary shows that the veteran was 
admitted for an echocardiogram from July 9 to 11, 1991.  It 
was noted that the veteran had been transferred from a 
private hospital, to which he had been admitted for severe 
shortness of breath and diaphoresis, and where he had been 
diagnosed with congestive heart failure.  It was noted that 
the veteran had a long history of orthopnea (difficult 
breathing except in an upright position), and slept on 5 
pillows.  He gave a history of paroxysmal nocturnal dyspnea.  
It was noted that the veteran wanted to be discharged for 
personal reasons, and a second admission was planned later 
that month for a cardiac catheterization.  The veteran denied 
chest pain, palpitations, syncope, cough, and expectoration.

A VA hospital discharge summary shows that the veteran was 
electively hospitalized from July 22, 1991 to July 27, 1991 
for a cardiac catheterization to evaluate his coronary 
atherosclerotic heart disease.  It was noted that the veteran 
was being considered for a cardiac transplantation.  Physical 
examination found the lungs to be clear.  A chest X-ray study 
showed a stable right upper lobe calcific pulmonary nodule, 
and low grade CHF.  The veteran was asymptomatic during this 
hospitalization with no shortness of breath; he was able to 
ambulate in the corridors with no shortness of breath and no 
chest pain.

A VA hospital discharge summary shows that the veteran was 
hospitalized from August 21, 1991 to August 27, 1991 for 
complaints of double vision, vertigo, dizziness, nausea and 
vomiting.  The discharge diagnoses were dilated 
cardiomyopathy and non-obstructive coronary atherosclerotic 
heart disease, systemic arterial hypertension, peptic ulcer 
disease, chronic obstructive pulmonary disease, and 
cerebrovascular accident posterior circulation.

An October 1991 VA Statement of Veteran's Treatment shows 
that the veteran was hospitalized from August 21, 1991 to 
August 27, 1991, and had been treated only on an outpatient 
basis since that time.

At a February 1992 RO hearing, the veteran testified that he 
had to sleep sitting up, and that if he did not do so he had 
an asthma attack.  He said he had asthma attacks three or 
four times per week.  He related that during the pollen 
season he had asthma attacks every night.  He said he had 
been rushed to the hospital by ambulance because of his 
attacks, and that most recently he was transferred to a VA 
hospital on July 9 from Griffin-Spalding Hospital where he 
was treated for an asthma attack.  He said he was treated for 
asthma attacks in August 1991 at the Monroe County emergency 
room in Forsyth, and two weeks later in Macon.  He complained 
of productive coughing, said he could not walk the length of 
his house, and he kept his house cool.  He said that when he 
exhaled he felt a burning sensation, and felt exhausted.  He 
stated that his medication did not reduce the frequency of 
asthma attacks.  He said he had a loss of appetite and had 
lost weight.  He said he lost 35 pounds in 6 months.  He then 
stated that he could walk the length of the house but got 
tired.  He said he got tired after walking 25 feet.

A VA outpatient treatment record dated in early June 1992 
shows that the veteran weighed 202 pounds.  It was noted that 
the veteran was doing well and had no complaints.

A VA hospital discharge summary shows that the veteran was 
admitted on June [redacted], 1992, after being transferred from 
Spalding Regional Hospital with a massive left-sided thalamic 
hemorrhage secondary to malignant hypertension.  The veteran 
was comatose on admission, and his condition was felt to be 
worsening at that time.  He was pronounced dead later that 
day.

The veteran's death certificate shows that he died on June 
[redacted], 1992.  The immediate cause of death was listed as intra-
cerebral hemorrhage, due to or as a consequence of systemic 
arterial hypertension.  Other significant conditions listed 
as contributing to death but not related to the immediate 
cause were hypertensive cardiomyopathy and coumadin therapy.

A July 1992 autopsy report shows that there were no gross 
emphysematous or bronchio-obstructive changes.

By a statement dated in September 1993, the appellant 
contended that the veteran's service-connected bronchial 
asthma should have been rated 100 percent disabling since 
1982.

In October 1995 and November 1996, the Board remanded the 
case to the RO for further evidentiary and procedural 
development, which was completed by the RO.  

Although medical opinions dated in February 1997 and June 
1999 are associated with the file, they have not been 
considered as they were not in the veteran's file at the time 
of his death. 

In an August 1999 decision, the Board denied the claim for an 
increase in a 60 percent rating for service-connected 
bronchial asthma for accrued benefits purposes.  This 
decision was later vacated by the Court in February 2001 and 
remanded to the Board subsequent to a joint motion by the 
parties. 

By a written statement dated in July 2001, the appellant's 
representative asserted that the veteran's bronchial asthma 
met the rating criteria for a 100 percent rating, as he had 
very frequent asthma attacks, severe dyspnea on slight 
exertion between attacks, and marked weight loss.  She 
contended that at the time of his death in June 1992, the 
veteran weighed 22 pounds less than he did in June 1989.

The claim for an increased rating for bronchial asthma for 
accrued benefits purposes was again denied in a September 
2001 Board decision.  In a February 2002 joint motion by the 
parties, it was argued that a remand was proper in order for 
the Board to discuss the veteran's several periods of 
hospitalization in order to determine whether an 
extraschedular rating was proper.  The portion of the Board's 
decision which denied an increased rating for bronchial 
asthma was vacated by the Court in February 2002, and the 
case was remanded to the Board.  

By a written statement dated in July 2002, the appellant's 
representative essentially reiterated her earlier 
contentions.  She asserted that an extraschedular rating was 
warranted due to the veteran's "numerous hospitalizations 
for respiratory and pulmonary complaints."


II.  Analysis

The appellant essentially asserts that an increased 100 
percent schedular rating should have been assigned for the 
veteran's service-connected bronchial asthma during his 
lifetime, and alternatively asserts that an extraschedular 
rating should have been assigned.

When a veteran had a claim pending at the time of his death, 
his surviving spouse may be paid periodic monetary benefits 
to which he was entitled at the time of his death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing ratings or decisions or other evidence that 
was on file when he died.  38 U.S.C.A. § 5121 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.1000 (2001); Jones v. West, 136 
F.3d 1296 (Fed. Cir. 1998).  Although the appellant's claim 
for accrued benefits is separate from the claim for an 
increased rating for bronchial asthma that the veteran filed 
prior to his death, the accrued benefits claim is 
"derivative of" the veteran's claim and the appellant takes 
the veteran's claim as it stood on the date of his death.  
Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  

Entitlement to accrued benefits must be determined based on 
evidence that was physically present or constructively 
present (such as VA treatment records) in the veteran's 
claims folder when he died.  (38 C.F.R. § 3.1000).  Thus when 
reviewing the accrued benefits claim, the Board has not 
considered the 1997 and 1999 medical opinions from after the 
veteran's 1992 death.  Ralston v. West, 13 Vet. App. 108 
(1999).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155 (West 1991); 
38 C.F.R. Part 4 (2000). 

The criteria for evaluating respiratory disorders changed 
during the appeal period. Specifically, the criteria for 
bronchial asthma under Diagnostic Code 6602, were changed, 
effective on October 7, 1996.  Where a law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran applies unless 
otherwise indicated.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, new rating criteria are only applicable to 
the period after their effective date.  VAOPGCPREC 3-2000; 
38 U.S.C.A. § 5110(g) (West 1991 & Supp. 2001).  As the 
veteran died in 1992, prior to the effective date of the 
amended criteria, only the old criteria of Code 6602 may be 
applied in this case.

A 100 percent rating is assigned for pronounced bronchial 
asthma, with asthmatic attacks very frequently with severe 
dyspnea on slight exertion between attacks and with marked 
loss of weight or other evidence of severe impairment of 
health.  A 60 percent rating is assigned for severe bronchial 
asthma, with frequent attacks of asthma (one or more attacks 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication; more than light manual labor 
precluded. 38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).

Initially, the Board notes that during the last years of his 
life, the veteran had several serious cardiac disorders, 
including CHF, and that doctors have often attributed his 
shortness of breath to his cardiac problems, rather than to 
his bronchial asthma.  The use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation is not 
permitted.  38 C.F.R. § 4.14 (2001).  In this regard, the 
Board notes that many of the veteran's hospitalizations in 
the last years of his life were for cardiac, not pulmonary 
problems.

The evidence reflects that during the last few years of his 
life, the veteran's bronchial asthma was manifested by asthma 
attacks which occurred approximately 3 or 4 times per week, 
and sometimes more during certain times of the year.  His 
attacks were controlled by an inhaler, and he never required 
steroids.  His weight fluctuated greatly from 1987 to 1992, 
and records show that it ranged from 209 in February 1988, to 
a high of 223 in June 1989, to a low of 194.2 in August 1990, 
to 203 in June 1991, and to 202 in June 1992.  Thus, the 
medical evidence shows that his weight was essentially stable 
(about 200 pounds) for the last two years of his life.  When 
the veteran testified in his February 1992 hearing that he 
lost 35 pounds in six months, he must have been referring to 
the early 1980s, when his weight decreased from 200 to 178 
pounds.  Recent medical evidence, the most pertinent in an 
increased rating claim, does not show a marked loss of 
weight.  See Francisco, supra.  As to the other rating 
criteria required for a 100 percent rating for bronchial 
asthma under Code 6602, the Board notes that although the 
evidence shows that the veteran had a severe impairment of 
health, this was clearly linked to his cardiac problems by 
his treating physicians, as was most of his dyspnea, and thus 
may not be considered when rating the service-connected 
bronchial asthma.

In the judgment of the Board, the evidence establishes no 
more than severe bronchial asthma, and the requirements for 
100 percent rating under Code 6602 are not met.  The 
disability picture more nearly approximates the criteria for 
a 60 percent rating, than a 100 percent rating, and thus the 
lower rating of 60 percent is warranted.  38 C.F.R. § 4.7 
(2001).  Hence an increased schedular rating is not in order.

The appellant has also asserted that an extraschedular rating 
should have been assigned based on the veteran's multiple 
hospitalizations during the last years of his life.  As noted 
above, many of these hospitalizations were for severe cardiac 
problems or for procedures to evaluate cardiac problems.  
There is no evidence of frequent hospitalization for 
bronchial asthma.  Similarly, although the veteran was unable 
to work during the last years of his life, the evidence does 
not show that this was due to his bronchial asthma.  In this 
regard, the Board notes that he retired from the police 
department due to a myocardial infarction.

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2001).  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  In this regard, the Board notes there is no evidence 
of record that the veteran's bronchial asthma (without 
consideration of his cardiac problems) has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned schedular evaluation), has 
necessitated recent frequent periods of hospitalization, or 
is attended by other such factors as would render 
impracticable the application of the regular schedular rating 
standards.

The preponderance of the evidence is against the appellant's 
claim for an increased rating for bronchial asthma, for 
accrued benefits purposes.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West Supp. 2001).



ORDER

An increased rating for bronchial asthma, for accrued 
benefits purposes, is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

